Citation Nr: 0026389
Decision Date: 09/29/00	Archive Date: 11/03/00

DOCKET NO. 96-26 794               DATE SEP 29, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

C. Fetty, Counsel

REMAND

The veteran had active duty from January 1941 to November 1944. The
appellant is the veteran's surviving spouse. Since the January 1999
remand, the appellant has designated a new representative.

The United States Court of Appeals for Veterans Claims held that
when the remand orders of the Board are not complied with, the
Board itself errs in failing to ensure compliance. See Stegall v.
West, 11 Vet. App. 268, 271 (1998).

In its January 1999 remand, the Board noted that current case law
with respect to secondary service connection holds that secondary
service connection may be granted where a service-connected
disability has aggravated a non-service- connected disability.
Allen v. Brown, 7 Vet. App. 439, 448 (1995). The Board remanded the
case for a VA medical opinion addressing inter alia the likelihood
that service-connected chronic anxiety reaction had aggravated a
non-service- connected disability. The Board specifically requested
the physician to determine whether it is at least as likely as not
that the veteran's service-connected chronic anxiety reaction (i)
caused, or (ii) aggravated, his cardiovascular or pulmonary
disabilities or any other disability identifiable as a cause of his
death.

In March 2000, a VA physician, requested by the RO to refine his
earlier (March 1999) opinion, stated, "Service-connected chronic
anxiety did not cause, but may have aggravated his cardiovascular
and pulmonary disabilities." While this establishes a possible
relationship sufficient to well ground the claim, it does not
address the issue at hand, that is, whether the evidence is at
least in equipoise on the issue of aggravation. While the remainder
of the opinion was against the anxiety reaction having played a
direct or contributory role in the cause of death, it remains
possible that a disability that did play such a role, that is,
cardiovascular or pulmonary disease, is subject to secondary
service connection by aggravation under 38 C.F.R. 3.310(a) (1999)
and Allen. If so, service connection for the cause of the

2 -

veteran's death may be granted. Therefore, the case must again be
remanded to the RO in order to obtain the requested opinion.

To ensure that VA has met its duty to assist the appellant in
developing the facts pertinent to the claim, the case is REMANDED
to the regional office (RO) for the following development:

1. The RO should forward the claims folder to the Fayetteville VAMC
so that the author of the January 2000 addendum opinion (or a
suitable substitute if the author is unavailable) may respond to
the question below. The claims folder should be made available to
the physician for review, and the physician should acknowledge such
review in the final report. The physician is advised that prior
decisions of the rating board or Board of Veterans' Appeals, found
in the claims folder, are not to be considered.

2. The physician should answer, using the physicians sound medical
judgment, the following question:

Is it at least as likely as not that the veteran's service-
connected chronic anxiety reaction aggravated his cardiovascular or
pulmonary disabilities or any other disability identifiable as a
cause of his death?

3. The RO should undertake any additional development suggested by
the physicians opinion or lack thereof.

3 -

4. Following completion of the foregoing, the RO should review the
claims file and ensure that all of the above mentioned development
has been completed in full. If any development is incomplete or
deficient in any manner, appropriate corrective action is to be
implemented.

5. After ensuring that all requested development has been completed
to the extent possible, the RO is to reevaluate the appellant's
claim on the basis of all relevant evidence of record, and in light
of all applicable statutes, regulations, and case law.

6. If the determination remains unfavorable to the appellant, she
and her representative should then be provided with a supplemental
statement of the case and afforded the appropriate period of time
in which to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no action
until she is further informed. The purpose of this REMAND is to
obtain further development and ensure due process of law. No
inference should be drawn regarding the final disposition of the
claim as a result of this action. The appellant has the right to
submit additional evidence and argument in the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the

4 -

United States Court of Appeals for Veterans Claims for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
pares. 8.44-8.45 and 38.02-38.03.

J. E. Day 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -



